 

Exhibit 10.1

 

Letter Agreement between Nash-Finch Company and Kevin Elliott dated November 12,
2012.

 

 

November 12, 2012

 

Kevin Elliott

6837 Branch Trail

Frisco, TX 75035

 

Dear Kevin,

 

We are pleased to offer you the position of Executive Vice President, President
& Chief Operating Officer - Nash Finch Wholesale/Retail with Nash Finch Company.
This position reports to Alec Covington, President & Chief Executive Officer.
Your effective start date will be mutually agreed upon by you and the Company.
Your election as an Executive Officer of the Company is subject to approval by
the Board of Directors.

 

The following summarizes the terms of the offer: To the extent that this offer
refers to a Company plan, policy, or agreement, the terms of the plan, policy or
agreement will control and are incorporated into this offer letter. The Company
retains the right to modify, amend or terminate any Company plan, policy or
agreement, consistent with the terms of those plans, policies and/or agreements.

 

Base Salary:

Your base salary will be set at $9,587.73 per week, which equates to
approximately $500,000 annualized, less income and payroll taxes. This
approximation is based on a 52.15 week payroll year.

 

Benefit Programs:

As a full-time associate, you and your eligible dependents are eligible for
coverage under our Nash Finch Company Group Health, Life and Disability Program
the first of the month after completing thirty days (30) of employment. You will
be eligible to participate in the Nash Finch Company 401K program after your
first day of employment.

 

Executive Life Insurance:

The Company will maintain term life insurance on your behalf with a death
benefit of $1,000,000. You will be responsible for any income tax consequences
of the company’s provision of this benefit to you.

 

Executive Physical:

Nash Finch Company recognizes the contributions of its leaders and understands
the pressures and responsibilities of these positions. After ninety days of
employment, you are eligible to participate in the executive physical
examination program, which is a fully paid benefit. This program is administered
through the Mayo Clinic Executive Health Program in Rochester, Minnesota. You
will receive additional information about this program after you begin
employment.

 

Vacation:

You will receive four (4) weeks paid vacation to use during your first twelve
(12) months of employment. After 30 days of employment, you will also receive
two (2) personal days to use each calendar year, including this calendar year.

 

Relocation:

Relocation to the Minneapolis, Minnesota area is a requirement for the position.
Relocation assistance is delivered by Sirva Relocation. A representative from
Human Resources will contact you directly to discuss your relocation options.
Relocation is subject to signing a repay agreement.

 

If your permanent residence and the state in which you work are different, there
may be certain tax implications based on IRS regulations. Please seek
professional tax advice.

 

1

--------------------------------------------------------------------------------

 

 

Executive Incentive Plan:

You will be eligible for the 2013 Executive Incentive Plan (“EIP”). Your EIP
bonus opportunity will be prorated from your effective hire date and your target
incentive amount will be equal to 70% of your annualized base salary. The EIP
plan can payout anywhere between zero and 150% of target if the company’s
performance exceeds the performance goals. The actual amount of any such bonus
will be determined in accordance with the terms of the EIP. You must be employed
on the last day of the bonus year to be eligible for any bonus payout, where
applicable. Additional information regarding the 2013 program will be made
available to you in March.

 

For the 2013 EIP, you will receive the greater of 50% of your target incentive
amount ($175,000) or the actual amount earned in accordance with the actual plan
results for the year. This payout would occur in the same time frame as other
incentive payments.

 

Long Term Incentive Plan:

You will be eligible to participate in the 2013 Nash Finch Long Term Incentive
Plan (“LTIP”) and if your employment begins prior to December 1, 2012, you will
be eligible to participate in the 2012 Nash Finch Long Term Incentive Plan on a
pro-rated basis. Your long term incentive plan opportunity will be prorated from
your effective hire date and will equal 100% of your annualized base salary. The
LTIP plans can payout anywhere between zero and 200% of target and the final
payout, if any, is dependent on actual performance. The LTIP will be settled in
Nash Finch common stock, with specific payouts, if any, at the end of the three
year plan period determined by the Nash Finch stock price and company
performance measured in comparison to a peer group of selected food companies,
all in accordance with the specific terms of the LTIP. We anticipate, but do not
promise, that a version or variation of the current LTIP will be in effect for
eligible executives for the foreseeable future. Additional information regarding
the LTIP will be reviewed with you after your first day of employment.

 

Deferred Compensation

You will be eligible to participate in the Nash Finch Company Deferred
Compensation Plan. Additional information regarding the plan will be reviewed
with you after your first day of employment.

 

Severance:

If your employment is terminated by the Company, other than (a) for cause or (b)
by reason of a change in control (in which case the terms of the change in
control agreement would govern), the Company will agree to provide you with 24
months of base salary, paid over a 24-month/104-week period (“severance period”)
on regularly scheduled paydays, as severance compensation with such payments
commencing six months and a day after your separation from the company. If you
exercise your rights under COBRA during the severance period, your cost for
COBRA benefits will be set at the rate paid by active associates for the same
level of benefits. The consideration for the Company’s agreement to make such
payments would be your release of claims you might then have against the
Company. The Company’s obligation to make payments during the severance period
will end on the earlier of: (a) your acceptance of regular full time employment;
or (b) the second anniversary of the date your employment with the Company
ended. Provided, however, that if you receive compensation from your new
employer (“new compensation”) of an amount less than the base salary paid
pursuant to this paragraph, the Company will make severance payments to you in
an amount equal to the difference between the base pay under this paragraph and
your new compensation until the second anniversary of the date your employment
with the Company ended. Payments pursuant to this Paragraph shall not be
considered compensation or earnings for purposes of any employee benefit plan or
arrangement of the Company and its Affiliates.

 

Change in Control:

As consideration for this offer, the Company desires to enter into a letter of
agreement with you which sets forth the benefits which the Company agrees will
be provided to you in the event your employment with the Company is terminated
in connection with a Change in Control. This letter of agreement will be
presented to you separately from this offer letter.

 

Non-Compete Agreement & Conflict of Interest:

As consideration for hiring you and for the salary and benefits you receive
under this offer, you agree that during your employment and for a period of
twenty-four months after the voluntary or involuntary termination of your
employment regardless of the reason, you will not alone or in any capacity with
any other person or entity or on behalf of any other person or entity (other
than by way of holding shares listed on a registered stock exchange not
exceeding five percent of the outstanding class or series so listed), except
with the written consent of the Company, directly or indirectly:

 

2

--------------------------------------------------------------------------------

 

 



(a) Engage in the business of wholesale distribution of food and/or related
products in competition with the Company or in competition with any subsidiary,
or related business entity of the Company, whether serving in association with,
by engagement with, or as an officer, director, employee, principal, agent, or
consultant of such competing business, including but not limited to, SUPERVALU,
Inc.; Affiliated Foods, Midwest; Spartan Stores, Inc.; Merchants Distributors,
Inc.; Laurel Grocery Company L.L.C.; C & S Wholesale Grocers; Roundy’s
Supermarkets, Inc.; Coastal Pacific Food Distributors, Inc.; Associated
Wholesale Grocers, Inc. (AWG); and Bethel-Eckert Enterprises, Inc., or any of
their respective subsidiaries or business affiliates or successors, as and where
such business of the Company or any subsidiary may then be conducted. (b) In any
way interfere or attempt to interfere with the business of the Company or any
subsidiary or related business entity of the Company in any way whatsoever,
whether (1) by disrupting or, impairing relationships with any of current or
potential vendors, suppliers, distributors or customers, or (2) by doing or
saying anything to disparage or cause harm to the business; its reputation; its
management, employees, officers, or directors; or any products or services of
the Company; or (c) Solicit for employment, employ, or attempt to solicit or
employ or otherwise engage or contract with any employee of the Company, any
subsidiary, or any related entity. The obligations contained in this Agreement
will survive the termination or expiration of your employment with the Company
and shall be fully enforceable thereafter.

 

As presented, this offer of employment is contingent and conditional upon
passing a pre-employment drug-screen and background check and written
verification releasing you from all non-compete agreements. Please arrange to
complete the pre-employment drug test within two (2) business days of receipt of
this offer letter. Failure to do so may result in this offer being rescinded.

 

On behalf of the Company, I am excited to offer you employment with Nash Finch
and truly look forward to you joining our team.

 

Respectfully,

 

 

Alec C. Covington

President & CEO

Nash Finch Company

 

CONSENT OF ACCEPTANCE

 

I have reviewed the employment offer letter and I accept the offer of employment
as outlined in this letter.

 

_______________________________                        _________________________

Kevin Elliott
                                                                         Date

 

It is important to note that neither this document, nor any other written or
verbal communication, should be construed as creating a contract for employment
or a warranty of benefits for any particular period of time, nor does it change
the “at will” employment relations between Nash Finch Company and any of it’s
employees. This means that associates have the right to terminate the employment
relationship with Nash Finch Company at any time, with or without notice, for
any reason. Nash Finch Company has the same right to terminate the employment
relationship at any time, with or without notice, for any reason not prohibited
by law.

 

You acknowledge that this offer letter and any other enclosures represents the
entire agreement between you and Nash Finch Company and that no verbal or
written agreements, promises, or representations that are not specifically
stated in this offer, are or will be binding upon Nash Finch Company.

 

3

--------------------------------------------------------------------------------